429 F.2d 422
UNITED STATES of America ex rel. Reginald McKNIGHT (45005), Appellant,v.STATE OF NEW JERSEY.
No. 18394.
United States Court of Appeals, Third Circuit.
Argued September 15, 1970.
Decided September 29, 1970.

Appeal from the United States District Court for the District of New Jersey; Lawrence A. Whipple, Judge.
William V. Kolshorn, Jr., Legal Aid Society of Mercer County, Trenton, N. J., for appellant.
Robert B. Silverman, Asst. County Prosecutor, Toms River, N. J. (Robert H. Doherty, Jr., Ocean County Prosecutor, Toms River, N. J., on the brief), for appellee.
Before STALEY, SEITZ and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant appeals from the denial of his writ of habeas corpus. We have carefully considered each of the contentions made by appellant but find them to be without merit. The judgment of the district court will, therefore, be affirmed.